Citation Nr: 1433126	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether the creation of an overpayment of VA compensation benefits in the amount of $3,588.00 was proper.

2. Entitlement to waiver of recovery of VA compensation benefits in the amount of $1,848.00.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to November 1997.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination of the Department of Veterans Affairs (VA) Debt Management Center (DMC) and from a February 2011 determination of a VA Committee on Waivers and Compromises.  In January 2011, the Veteran was informed that he owed VA a debt of $3,588.00 as a result of an overpayment of compensation benefits, and in February 2011, it was determined that he was not entitled to waiver of recovery of the overpayment in the amount of $3,588.

In November 2011, the Committee on Waivers and Compromises partially granted the Veteran's request for a waiver of recovery of the overpayment, finding that the Veteran was entitled to a waiver in the amount of $1,740.  However, a remaining debt of $1,848 was still owed to VA.

Documents relevant to this appeal are contained in the Veteran's paper claims file and the Virtual VA paperless appeals processing system.  The Veterans Benefits Management System (VBMS) does not currently contain any documents pertaining to the Veteran.

In December 2011, the Veteran wrote that he wished to continue his appeal to the Board, although he thanked the Committee for the partial waiver of his debt.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed both the validity of the debt and the waiver of recovery of the overpayment.  See statement of Veteran and his representative received January 27, 2011 ("I disagree with adding my wife . . . as a dependent effective 07/27/2010.  We were married on 03/18/2008."), March 7, 2011 ("The veteran also disagrees with the amount of the debt as shown by attached 21-4138 signed by the veteran on 01/07/11 and mailed to the Chicago VARO."), and VA Form 9 dated August 13, 2011 ("I do not understand how I am held to an overpayment amount of $3,588.00.").
 
However, no statement of the case or supplemental statement of the case has been issued addressing the propriety of the debt; only entitlement to waiver of recovery of the overpayment has been addressed.

When a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the Committee on Waivers and Compromises.  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board of Veterans Appeals.  See VAOPGCPREC 6-98.

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98.

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined and that the Board errs in considering one issue when the other issue is unresolved.  Furthermore, in order to resolve the validity of the debt, the claims file must be documented with the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the Veteran's claims file.

In this case, the AOJ has granted a waiver of recovery of the debt at issue in the amount of $1,740.00 and that determination shall remain in effect to the extent the underlying debt remains to be determined as valid.  However, in order to ensure due process, the AOJ must also adjudicate the validity of the debt at issue in this matter.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should review the claims file and ensure that all proper notice and development has been completed in connection with the issue of the validity of the overpayment.

2.  The AOJ should then adjudicate the issue of the validity of the entire overpayment amount of $3,588.00.  If it is determined that the debt was properly created, the AOJ should also adjudicate the issue of entitlement to waiver of the remaining overpayment in the amount of $1,848.00.

If any benefit sought remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case regarding the validity of the debt and waiver of recovery of the overpayment and an appropriate period of time for response.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



